Citation Nr: 0431923	
Decision Date: 12/02/04    Archive Date: 12/14/04

DOCKET NO.  03-00 883	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUES

1.  Entitlement to service connection for a psychiatric 
disorder.

2.  Entitlement to service connection for bilateral hearing 
loss.

3.  Entitlement to service connection for residuals of a 
right shoulder injury.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

F. Hoffman, Associate Counsel



INTRODUCTION

The appellant has confirmed active duty for training from 
July 1965 to November 1965.  This matter comes properly 
before the Board of Veterans' Appeals (Board) on appeal from 
an August 2001 rating decision issued by the Department of 
Veterans Affairs (VA) Regional Office in Nashville, Tennessee 
(RO).

In a statement submitted in January 2001, the appellant 
raised the issues of a neck injury, total disability and 
unemployability, and "chest pain."  In January 2003, the 
appellant filed a statement indicating that, while in 
service, he had been treated for an open sore on his jaw, 
which became swollen to the point where his eyes were 
"almost completely closed."  These issues have not been 
developed for appellate review, and are, therefore, referred 
to the RO for appropriate action.

Additionally, in August of 2001, the RO notified the 
appellant that he was not eligible for disability pension 
benefits, as well as notifying him of the August 2001 rating 
decision that denied entitlement to service connection for a 
psychiatric disorder, bilateral hearing loss, and a right 
shoulder disorder.  A notice of disagreement dated in August 
2002 states, "I do not agree with your decision regarding 
claim."  However, it is unclear whether the appellant 
intended only to disagree with the August 2001 rating 
decision, or whether he also intended to disagree with the 
administrative denial of pension benefits.  Therefore, this 
issue is referred to the RO to clarify the appellant's 
intent, and for subsequent development as is appropriate.


FINDINGS OF FACT

1.  The medical evidence of record does not show a current 
psychiatric disorder related to military service.

2.  The medical evidence of record does not show a current 
bilateral hearing loss that is related to military service.

3.  The medical evidence of record does not show a right 
shoulder injury related to service.


CONCLUSIONS OF LAW

1.  A psychiatric disorder was not incurred in or aggravated 
by active military service.  38 U.S.C.A. §§ 101, 1110, 5103A, 
5107 (West 2002); 38 C.F.R. § 3.303 (2004).

2.  Bilateral hearing loss was not incurred in or aggravated 
by active military service, nor may sensorineural hearing 
loss be presumed to have been so incurred.  38 U.S.C.A. 
§§ 101, 1110, 5103A, 5107; 38 C.F.R. § 3.303, 3.385 (2004).

3.  A right shoulder injury, to include residuals, was not 
incurred in or aggravated by active military service.  38 
U.S.C.A. §§ 101, 1110, 5103A, 5107; 38 C.F.R. § 3.303.


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

On November 9, 2000, the Veterans Claims Assistance Act of 
2000 (VCAA) was signed into law.  See 38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5106, 5107, 5126 (West 2002).  VA has 
issued regulations to implement the provisions of the VCAA.  
See 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2004).  

First, VA has a duty to provide an appropriate claim form, 
instructions for completing it, and notice of information 
necessary to complete the claim if it is incomplete.  38 
U.S.C.A. § 5102; 38 C.F.R. § 3.159(b)(2).  In this case, 
there is no issue as to providing an appropriate application 
form or completeness of the application.

Second, VA has a duty to notify the appellant of any 
information and evidence needed to substantiate and complete 
a claim, notice of what part of that evidence is to be 
provided by the claimant, and notice of what part VA will 
attempt to obtain for the claimant.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 
183, 187 (2002).  In this case, VA notified the claimant by a 
letter dated in January 2001 that VA would obtain all 
relevant evidence in the custody of a Federal department or 
agency.  He was advised that it was his responsibility to 
either send medical treatment records from his private 
physician regarding treatment for his claimed disabilities, 
or to provide a properly executed release so that VA could 
request the records for him.  The duty to notify the 
appellant of necessary evidence and of responsibility for 
obtaining or presenting that evidence has been fulfilled.  
Id.

Third, VA has a duty to assist claimants to obtain evidence 
needed to substantiate a claim.  38 U.S.C.A. § 5103A; 38 
C.F.R. § 3.159.  In this case, the appellant's service 
department medical records are on file.  His VA treatment 
records have not been associated with the claims file; 
however, there is no indication from the appellant that he 
received any treatment from a VA facility.  There is no 
indication that other Federal department or agency records 
exist that should be requested.  The appellant was asked to 
advise VA if there were any other information or evidence he 
considered relevant to his claim so that VA could help him by 
getting that evidence.  He was also advised what evidence VA 
had requested, and notified in the statement of the case and 
supplemental statements of the case what evidence had been 
received.  There is no indication that any pertinent evidence 
was not received.  In this case, the appellant has not been 
provided a VA examination in order to determine whether he 
has a psychiatric disorder.  Nevertheless, none was required.  
The Board notes that such development is to be considered 
necessary if the information and evidence of record does not 
contain sufficient competent medical evidence to decide the 
claim, but:  contains competent evidence of diagnosed 
disability or symptoms of disability; establishes that the 
appellant experienced an event, injury, or disease in 
service; and indicates that the claimed disability may be 
associated with the established in-service event, injury, or 
disease, or with another service-connected disability.  
38 C.F.R. § 3.159(c)(4).  However, there is no such evidence 
in this case.  Thus, VA's duty to assist has been fulfilled.

Service connection may be granted for any disability 
resulting from injury experienced or disease contracted in 
line of duty, or for aggravation in service of a pre-existing 
injury or disease.  38 U.S.C.A. § 1110.  Service connection 
may also be granted for any disease diagnosed after discharge 
when all of the evidence establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).

Only "veterans" are entitled to VA compensation under 38 
C.F.R. §§ 1110 and 1131 (West 2002).  The term "veteran" is 
defined, in relevant part, as "a person who served in the 
active military, naval, or air service and who was discharged 
or released under conditions other than dishonorable."  38 
U.S.C.A. § 101(2); see also 38 C.F.R. § 3.1(d) (2004).  The 
term "active military, naval, or air service" includes: (1) 
active duty; (2) any period of active duty for training 
(ACDUTRA) during which the individual concerned was disabled 
or died from a disease or injury incurred or aggravated in 
the line of duty; and (3) any period of inactive duty for 
training (INACDUTRA) during which the individual concerned 
was disabled or died from an injury incurred or aggravated in 
the line of duty.  See 38 U.S.C.A. § 101(21)-(24); 38 C.F.R. 
§ 3.6(a)-(d) (2004).

To establish status as "veteran" based on ACDUTRA, a claimant 
must establish that he was disabled resulting from an injury 
incurred in or disease contracted during the line of duty 
during that period.  38 U.S.C.A. § 101; 38 C.F.R. §§ 3.1, 
3.6; Paulson v. Brown, 7 Vet. App. 466, 470 (1995).  Once a 
claimant has carried the initial burden of establishing 
"veteran" status or that the person upon whose military 
service the claim is predicated has "veteran" status, he is 
entitled to compensation for a disability resulting from 
personal injury suffered in or a disability contracted in the 
line of duty, or for aggravation of a preexisting injury 
experienced in the active military, naval, or air service.  
See 38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).

If the claimant does not qualify as a "veteran" with respect 
to a particular claim, the claimant is not entitled to the 
presumptions of soundness or aggravation as to that claim.  
Paulson, 7 Vet. App. at 470-71.  Nor is the claimant entitled 
to the benefit of the legal presumptions pertaining to 
service connection for certain disabilities.  Id. at 470; see 
also Biggins v. Derwinski, 1 Vet. App. 474, 478 (1991).


Service connection for a depressive disorder, claimed as 
"nerves." 

In this case, the appellant has confirmed active duty for 
training from July 1965 to Novebmer 1965.  In a statement 
dated in January 2002, the appellant contends that he began 
treatment for his nerves while he was still in service, 
however, he indicated that this treatment was from two 
private doctors who died many years ago, and so the records 
are not available.  The appellant contends that he has been 
treated at a private facility for "nerves and anxiety 
attacks all my life."  The appellant further stated that he 
has been "depressed to severe depression with long standing 
emotional problems," and that he has been "under 
psychiatric care and treated for hyperventilation most of my 
life after discharge."  The appellant indicated that he is 
currently under psychiatric care, and has been "for past 
several years."  In a statement dated in February 2001, the 
appellant indicated that he had been privately treated for an 
"inability to sleep."  The appellant's service medical 
records show no evidence of a complaint, treatment, or 
diagnosis of a psychiatric disorder.

A private physician's handwritten referral letter, dated in 
February 1966, indicated that the appellant had been 
"released from the Army back to his National Guard Unit."  
The physician stated, "[The appellant] becomes very nervous 
every time he goes to a National Guard Meeting.  He has been 
quite nervous all his life, he says."

The appellant submitted treatment records from a private care 
facility, dating from December 1998 to April 2001.  In 
December 1998, the appellant reported that he had experienced 
depression for approximately 10 years.  He reported "low 
mood most of the time, insomnia, fatigue, poor 
[concentration], loss of interest in pleasurable 
activities."  The appellant reported that he had cared for 
his father during a long-term illness before he died in 1988.  
Since that time, the appellant's mother had been living with 
him.  The appellant reported to the examiner that his 
"mother and her family extremely pessimistic."  The 
appellant reported being irritable, especially with "pushy" 
or "smart-alack" people.  He stated, "I haven't hurt 
anybody in the process though."  The examiner noted that the 
appellant was "probably depressed [approximately] 10 years-
since father died.  [Approximately] 15-20 years ago had Panic 
Attacks and took Valium for [approximately] [one] year."  
The appellant was diagnosed with "major depression."

In January 1999, a staff psychiatrist noted that the 
appellant was at the facility for a medication evaluation.  
The appellant reported a 15-year history of depression, and 
stated, "He really has not been treated for this in the 
past."  The appellant reported his "primary symptoms" as a 
depressed mood, an inability to concentrate, poor sleep, and 
lack of motivation.  One year later, in January 2000, the 
appellant reported for a medication evaluation and stated, 
"[t]hings have been a bit stressful," and attributed that 
stress to his mother having had a heart attack.  The examiner 
noted, "Other than this he feels that he is handling things 
okay.  Sleep continues to be a problem."  The examiner 
observed that the appellant was alert and oriented, his mood 
"seems good," and the appellant's "affect is capeable 
[sic] of a good range."  The appellant's thoughts were 
logical and goal directed.  The examiner also noted that 
there were "no suicidal/homicidal thoughts."  The appellant 
was diagnosed with "Major Depressive Disorder-in 
remission."

Over the next seven appointments for medication evaluations, 
dated from April 2000 to April 2001, the appellant reported 
symptoms of sleep disturbance, intermittent anxiety, 
intermittent depression, and intermittent nervousness.  The 
appellant attributed these symptoms to having poison sumac 
(May 2000), sick family members (October 2000), a friend's 
son's death (February 2001), and chronic neck and shoulder 
pain (February 2001 and April 2001).  Throughout this series 
of appointments, the examiner consistently noted that the 
appellant was alert, oriented, had a "good" or "improved" 
mood, that his affect was capable of a full range, that his 
thoughts were logical and goal directed, and that there was 
no suicidal or homicidal ideation.  At no time through out 
this series of appointments did the appellant attribute any 
of his symptoms to his time in service.

In August 2002, the RO received from the appellant's mother a 
statement regarding the appellant's claims.  She stated, 
"[The appellant] had bad nerve problems when he got out of 
the service.  He was treated [by two private physicians].  
This was later diagnosed as anxiety attacks.  He couldn't 
hardly breathe. ... He still is being treated for these 
problems."


Although the appellant contends he currently has a 
psychiatric disorder related to his military service, his 
statements are not competent evidence to establish the 
etiology of his current complaints.  Medical diagnosis and 
causation involve questions that are beyond the range of 
common experience and common knowledge and require the 
special knowledge and experience of a trained physician.  
Because he is not a physician, the appellant is not competent 
to make a determination that his current complaints are the 
result of his military service or any incident therein nearly 
four decades ago.  Espiritu v. Derwinski, 2 Vet. App. 492, 
495 (1992); Grottveit v. Brown, 5 Vet. App. 91, 93 (1993).

In a statement dated in May 2003, the appellant asserted that 
he had a medical discharge from the Army, and that this 
discharge, along with private medical records and lay 
evidence should be sufficient to "support my claim."  In 
order to prevail on the merits of a claim for service 
connection, three elements must be present:  (1) medical 
evidence of a current disability; (2) medical evidence or, in 
certain circumstances, lay evidence of in-service incurrence 
or aggravation of an injury or disease; and (3) medical 
evidence of a nexus between the claimed in-service disease or 
injury and the present disease or injury.  Hickson v. West, 
12 Vet. App. 247, 253 (1999).  Although there is current 
objective medical evidence that the appellant was diagnosed 
with a psychiatric disorder, there is no evidence that there 
was any in-service incurrence of that disorder; in fact, the 
appellant never reported to his treatment providers that his 
symptoms were in any way related to his time in service.  
Most importantly, there is no medical evidence of record 
relating any current psychiatric disorder found to the 
appellant's period of ACDUTRA service. 

The elements of service connection in this instance are not 
met, and therefore, service connection for a psychiatric 
disorder is not warranted.

Service connection for bilateral hearing loss.

Service medical records show that, in July 1965, the 
appellant was referred for evaluation of his hearing after an 
"abnormal audiogram on induction physical."  The appellant 
reported that he "had some trouble hearing as a child since 
an firecracker went off next to his left ear and somewhat 
later a shotgun report was sounded very close to his ear."  
The appellant also reported that he experienced tinnitus 
"off and on but can understand conversational hearing fairly 
well."  Upon physical examination, the appellant's ear 
canals were clear and the tympanic membranes were intact 
bilaterally.  The appellant was diagnosed with neurosensory 
hearing loss, bilaterally.  The examiner noted that the 
appellant's hearing loss did not occur in the line of duty 
and that it existed prior to service.  The appellant was 
"given earplugs to wear when exposed to acoustic trauma."  
In November 1965, the appellant indicated that he had "ear, 
nose or throat trouble" on a report of medical history.  The 
examiner noted that the appellant had a history of decreased 
hearing on the left ear.  Upon physical examination in 
November 1965, the appellant had a normal audiogram, and the 
clinical evaluation of his ears was noted as normal.

The appellant claims that his current bilateral hearing 
disability and tinnitus is the result of noise exposure from 
acoustic trauma, while serving in the Army National Guard.  
Evidence associated with the claims file confirms that the 
appellant served in this capacity.  In a statement dated in 
January 2003, the appellant stated, "After going through 
infiltration course with explosives going off in bunkers next 
to my head I suffered a bad loss of hearing, this hearing 
loss was caused during training and really hindered my 
understanding of commands and normal speech."  The appellant 
claimed that since he was treated for a hearing disability 
while in service, he is entitled to service connection.  The 
Board finds no merit in this argument.  The appellant is not 
competent to make a determination that his current complaints 
are the result of his military service or any incident 
therein nearly four decades ago.  Espiritu, 2 Vet. App. 492, 
495; Grottveit, 5 Vet. App. 91, 93.

Hearing disability, for purposes of VA compensation, is 
specifically defined as follows:

For the purposes of applying the laws 
administered by VA, impaired hearing will be 
considered to be a disability when the 
auditory threshold in any of the frequencies 
500, 1000, 2000, 3000, 4000 Hertz is 40 
decibels or greater; or when the auditory 
thresholds for at least three of the 
frequencies 500, 1000, 2000, 3000, or 4000 
Hertz are 26 decibels or greater; or when 
speech recognition scores using the Maryland 
CNC Test are less than 94 percent.

38 C.F.R. § 3.385.

The appellant submitted a private audiogram dated in October 
2002.  However, this audiogram is uninterpreted for VA 
purposes.  As stated above, in order to prevail on the merits 
of a claim for service connection, three elements must be 
present:  (1) medical evidence of a current disability; (2) 
medical evidence or, in certain circumstances, lay evidence 
of in-service incurrence or aggravation of an injury or 
disease; and (3) medical evidence of a nexus between the 
claimed in-service disease or injury and the present disease 
or injury.  Hickson, 12 Vet. App. 247, 253.  Although there 
is current medical evidence regarding the appellant's claimed 
hearing loss, it is uninterpreted for VA purposes, and 
cannot, therefore, sustain the element of a current 
disability.  The appellant's service medical records indicate 
one referral for an evaluation of his hearing, and those 
records state that his hearing loss was not incurred in the 
line of duty and that it existed prior to service.  Most 
importantly, there is no nexus between any current hearing 
loss and the appellant's period of ACDUTRA.

The elements of service connection in this instance are not 
met, and therefore, service connection for bilateral hearing 
loss is not warranted.

Service connection for residuals of a right shoulder injury.

The appellant claims that he experienced a right shoulder 
injury while on active duty for training with the Army 
National Guard.  However, service medical records are silent 
as to the issue of a right shoulder injury.  Indeed, in a 
November 1965 Report of Medical History, the appellant 
indicated that he had not ever had a "painful or 'trick' 
shoulder or elbow."  In a statement dated in January 2003, 
the appellant claimed that approximately three to four weeks 
after he began his basic training, "I suffered a right 
shoulder injury.  There was joint and muscle pain.  I tried 
to go on sick call but was denied the opportunity."

Private medical records from various providers regarding the 
appellant's right shoulder, and spanning from approximately 
June 1983 to April 2001, are associated with the claims file.  
A medical assessment dated in July 1994 noted that the 
appellant had "shoulder bursitis."  This is the first 
medical evidence of record of a shoulder condition.  Further 
treatment notes from June 1995 show that the appellant was 
assessed with tendonitis of the right shoulder.  An x-ray 
report from December 1995 showed no fracture or dislocation 
of the right shoulder, and no bony defect or peristeal 
reaction was seen.  No dislocation or subluxation was 
identified, and the overall impression was that the appellant 
had a "negative right shoulder."  An x-ray report from 
January 1998 showed again that the appellant had no fracture 
or dislocation of the right shoulder.  Again, no bony defect 
or periosteal reaction was seen, and no subluxation was 
identified.  The impression was "negative right shoulder."

A private medical report dated in March 1998 indicated that 
the appellant reported that he had "trouble with pain in his 
right shoulder and arm for years."  The report noted that 
the appellant had been treated with "some Cortisone shots in 
his shoulder.  He has been told that he has rotator cuff 
trouble."  Upon physical examination, the appellant was 
noted as having a "normal appearing shoulder."  The report 
also stated, "His shoulder motion is limited, however, and 
he has pain as he crosses the 90 degree arc and he resists 
motion up to 120 degrees."  The examiner noted that there 
was "some crepitation with movement that seems to be 
subacromial."  There was no palpable or visible abnormality 
of the shoulder.  The shoulder girdle muscles seem to 
function normally.  The examiner reported, "He has some 
periscapular pain but I can't see or feel any abnormalities 
in the region of the scapula."  The examiner noted that the 
appellant brought in previously-taken x-rays of his shoulder, 
which, the examiner noted, "I believe to be normal."  The 
appellant was diagnosed with "shoulder tendinitis [sic]."

In August 1998, the appellant complained of soreness of his 
shoulder.  In September 1998, he complained that he was 
"continuing to struggle with the tendonitis in his right 
shoulder."  The examiner noted that the appellant "has had 
a lot of therapy for it and anti-inflammatories and nothing 
seems to be making it any better."  The appellant was 
examined for his right shoulder in December 1998.  He 
reported that his "shoulder has been bothering him for 
several years," and that he had been treated with cortisone 
shots and physical therapy.  Upon physical examination, the 
physician noted that there was "no evidence of any marked 
atrophy about the supra or infraspinatus fossa."  The 
examiner noted that the appellant complained of "marked pain 
with active elevation of the arm about 95 to 100 degrees with 
marked impingement reinforcement pain as well as pain with 
Jobe's testing."  The examiner noted, "marked subacromial 
crepitation."  There was no tenderness over the 
acromioclavicular (AC) joint "despite degenerative changes 
in this area."  The appellant was noted to have a full range 
of motion, and no sign of "any marked weakness."  X-rays 
showed a type III large anterolateral acromial spur and 
degenerative changes at the AC joint.  The appellant was 
diagnosed with "rotator cuff tendonitis versus rotator cuff 
tear."

The appellant underwent arthroscopy on his right shoulder, 
with arthroscopic decompression, and debridement of a partial 
thickness rotator cuff tear and labral tear in January 1999.  
The post-operative diagnosis was "partial thickness rotator 
cuff tear and labral tear."  Approximately 10 days post 
surgery, the appellant reported doing "extremely well."  He 
was noted as having full range of motion, with a clean and 
dry incision, with "no signs of any infection."  The 
appellant's deltoid was noted as functioning well, and his 
pain was "markedly decreased."  Continued physical therapy 
and strengthening exercises were recommended.

In March 1999, the appellant was seen for a follow-up post 
shoulder surgery.  He was noted to have full range of motion 
in the shoulder, the deltoid was functioning well, and the 
appellant reported "minimal complaints of any pain."  In 
June 1999, the appellant reported, "He completely got rid of 
his pain in his shoulder...."  The appellant reported that he 
had a full range of motion without any difficulty "until 
several weeks ago.  He started noticing some return of 
discomfort."  Upon physical examination, the appellant was 
noted as having full range of motion on the right shoulder, 
with "some impingement type pain and pain right over the 
anterolateral portion of the acromion right over the area of 
his rotator cuff where he had the partial thickness rotator 
cuff tear."  The appellant had no tenderness over the AC 
joint and he had "good strength" of the rotator cuff.  X-
rays showed "good flat acromion."  There were no sign of 
any bony lesions and there were no signs of arthritis.  The 
examiner concluded that the appellant had "some recurrent 
rotator cuff tendonitis secondary to his partial thickness 
rotator cuff tear."

Once again, in order to prevail on the merits of a claim for 
service connection, three elements must be present:  (1) 
medical evidence of a current disability; (2) medical 
evidence or, in certain circumstances, lay evidence of in-
service incurrence or aggravation of an injury or disease; 
and (3) medical evidence of a nexus between the claimed in-
service disease or injury and the present disease or injury.  
Hickson, 12 Vet. App. at 253.  Although there is current 
medical evidence regarding the appellant's claimed shoulder 
injury, there is no evidence to support an in-service 
incurrence of the injury, other than the appellant's January 
2003 statement.  The appellant's statement is sufficient to 
suggest that the alleged injury occurred, however, the 
appellant is not competent to make a determination that his 
current complaints are the result of his military service or 
any incident therein.  Espiritu, 2 Vet. App. 492, 495; 
Grottveit, 5 Vet. App. 91, 93.  Additionally, upon thorough 
review of approximately eight years of private medical 
records, the appellant never reported to his medical care 
providers that his shoulder was injured in service, nor did 
his medical care providers indicate an injury in service as a 
possible cause for the appellant's current shoulder 
disability.  As such, there is no nexus between the 
appellant's present right shoulder disability and his time in 
service.

The elements of service connection in this instance are not 
met, and therefore, service connection for residuals of a 
right shoulder injury is not warranted.

Finally, in reaching the above decisions, the Board 
considered the doctrine of reasonable doubt.  However, as the 
preponderance of the evidence is against the appellant's 
claim, the doctrine is not for application.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).


ORDER

Service connection for a psychiatric disorder is denied

Service connection for bilateral hearing loss is denied.

Service connection for residuals of a right shoulder injury 
is denied.



	                        
____________________________________________
	JOY A. MCDONALD
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



